Citation Nr: 1540277	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  99-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD.

2.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness or as secondary to hypertension.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the RO in Newark, New Jersey. 

The Veteran and his brother testified before the RO's hearing officer in July 2000.  A transcript of the hearing has been associated with the claims file. 

In January 2008, the Board remanded these issues to the RO for the purpose of scheduling the Veteran for a hearing before the Board via videoconference. However, in March 2008, the Veteran submitted a writing asking that his hearing be cancelled and the case be adjudicated as soon as possible.  The request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704.  

The case was remanded by the Board for further development in September 2008, March 2011 and May 2014.  While the issue of entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and substance abuse was previously before the Board, in a May 2015 rating decision, the RO determined that a 100 percent disability evaluation was warranted from September 14, 1995, the date of claim.  This action constitutes a complete grant of the benefits sought on appeal with respect to this issue.  Accordingly, the matter is no longer before the Board.  

The Board notes that in June 2015, the Veteran changed his representation from the New Jersey Department of Military and Veterans' Affairs to Keith Snyder, a private attorney.  As Keith Snyder is now recognized as the Veteran's attorney of record, future correspondence from the RO should be directed to the private attorney.  

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities has been raised by the record in a June 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for sleep apnea as secondary to the service-connected PTSD has been raised by the record in an April 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for COPD and diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence does not support a finding that the Veteran's hypertension was compensably disabling within a year of separation from active duty; that there is a nexus between a current diagnosis of hypertension and service; or that the Veteran's hypertension was caused or aggravated by the service-connected PTSD.

2.  The preponderance of the competent and credible evidence weighs against finding that a headaches disorder was demonstrated in-service or that a current diagnosis of migraine headaches is otherwise related to the Veteran's service or to a service-connected disability; the post-service headache symptomatology can be attributed to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The Veteran's headaches disorder was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, 5701, 5701a (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in May 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for hypertension for a VA examination with an etiology opinion.  The Board also found that the claim for entitlement to service connection for headaches was intertwined with the claim of entitlement to service connection for hypertension.  The Board instructed the RO to schedule the Veteran for a VA examination for his claimed headaches disability only if the RO determined that service connection was warranted for hypertension.  After obtaining the VA examination and opinion for hypertension in November 2014, the RO then readjudicated the Veteran's claims in a May 2015 supplemental statement of the case.  For the reasons discussed below, the Board finds that the November 2014 examiner provided an adequate rationale for his opinion.  As the RO did not determine that service connection was warranted for hypertension, a VA examination for the claimed headaches disability was not ordered.

Thus, with respect to these claims, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has satisfied its duties to notify the appellant under the VCAA.  Letters dated in December 2008 and March 2011 notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  A March 2014 letter notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.  A July 2009 supplemental statement of the case notified the Veteran of the evidence needed to substantiate undiagnosed Gulf War illness claims.

The Board acknowledges that complete notice was not provided prior to the adverse determination on appeal (which was issued prior to the enactment of the VCAA). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). However, VA rectified any notice timing error by providing the notice and subsequently readjudicating the claim in subsequent supplemental statements of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claim on appeal. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  In a July 2014 submission, the Veteran indicated that the VA had enough of his relevant medical records to make a decision.

As discussed above, a VA examination for hypertension was obtained in November 2014.  The VA examination included an opinion which discussed the etiology of the Veteran's hypertension.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the Veteran's claimed headaches disability, under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case, the Board finds that other than the Veteran's naked allegations, the record does not indicate that his headaches disability may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for a respiratory disorder.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In the present case, the Veteran has also contended that his claimed headaches disability may be a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 111 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms," as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period was extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

Effective December 29, 2011, VA amended 38 C.F.R. § 3.317.  Specifically, VA revised § 3.317(a)(1)(i) to extend the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2016.  76 Fed. Reg. 81834 (Dec. 29, 2011).

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2013); 76 Fed. Reg. 81834 (Dec. 29, 2011); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2015). "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."   38 C.F.R. 3.317(a)(2) (2013); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Hypertension

The Veteran is seeking service connection for hypertension (claimed as high blood pressure).  Although the Veteran has not specifically claimed that his hypertension is secondary to his service-connected PTSD and the medications used to treat his PTSD, the Board raised this theory of entitlement in its May 2014 remand.

At a May 1988 service entrance examination, the Veteran's blood pressure was 120/80.  In his May 1988 report of medical history, he denied high or low blood pressure. In a service treatment record dated in October 1990, the Veteran's blood pressure was 132/88.  At his May and July 1991 service separation examinations, the Veteran's blood pressure was 126/92.  In his May and July 1991 reports of medical history, he denied high or low blood pressure.  There were no other blood pressure readings during service.

In a post-service treatment record dated in October 1992, the Veteran's blood pressure was 112/80.  It was noted in his family history that his mother had high blood pressure.  During a December 1992 VA examination for the back, the Veteran's blood pressure was 126/85.  In a December 1995 hospital admission record, the Veteran's blood pressure was 130/80.  The Veteran was first diagnosed with hypertension in a February 1996 VA hospitalization treatment record.  

In a VA examination dated in April 1996, the examiner noted a diagnosis of hypertension, well controlled.  The Veteran reported a history of hypertension for the past four years, and noted that he had been on medication for his hypertension for the past six months. 

Pursuant to the Board's May 2014 remand, the Veteran was afforded a VA examination for his claimed hypertension in November 2014.  The November 2014 examiner noted a diagnosis of hypertension beginning in 1996.  The examiner noted that the Veteran had active duty service from September 1990 to June 1991.  The examiner found no history of hypertension diagnosed or treated for during military service.  The examiner noted that there was no history of hypertension noted on the Veteran's admission physical.  The examiner noted that the Veteran subsequently started on medication for blood pressure control, and during a VA examination in 1996, was noted to be taking amlodipine, hctz, and lisinopril.  The examiner found that the Veteran was noted to have elevated blood pressure on the VA examination done in November 2000, and was taking clonidine for treatment at that time.  The examiner noted that the Veteran was currently still being treated with hctz, lisinopril, and amlodipine.

The examiner found that the Veteran did not have any diagnosis of hypertension in service.  The examiner noted that the Veteran did not have three or more readings of elevated blood pressures based on the VA criteria.  The examiner therefore found that a diagnosis of hypertension during service could not be made, and the Veteran's hypertension was less likely related to his service.  The examiner also noted that there was no hypertension during a post-service evaluation done in 1992.  The examiner found no other evidence available showing any hypertension during the first year after service.  Therefore, the examiner found that the Veteran's hypertension was less likely to occur during one year after leaving service.  Finally, the examiner found no evidence that PTSD or treatment for PTSD had worsened the hypertension.  The examiner therefore opined that hypertension was less likely related to or aggravated by the Veteran's PTSD or treatment for PTSD (including medications prescribed for PTSD).  The examiner found that the Veteran's hypertension was essential hypertension, with an idiopathic etiology.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension (claimed as high blood pressure) is not warranted.

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  In this regard, the November 2014 VA examiner noted that the Veteran did not have hypertension during a post-service evaluation done in 1992.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.309.

Regarding an award of service connection for  hypertension on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current hypertension was incurred in or otherwise related to his military service.  As reviewed above, although some of the service treatment records showed elevated blood pressure readings, the service treatment records are negative for three or more readings of elevated blood pressures as required by VA criteria or a diagnosis of hypertension.  Moreover, in his May and July 1991 separation reports of medical history, the Veteran denied high or low blood pressure.  As reflected in the evidence of record, the Veteran first received a diagnosis of hypertension in 1996, approximately five years after service.  

None of the medical providers who have treated the Veteran for hypertension have given any indication of a relationship between his hypertension and his active duty service.  As the preponderance of the evidence does not show that hypertension was incurred in service, a medical nexus between the presently diagnosed hypertension and the Veteran's service, or a continuity of hypertensive symptoms dating from the Veteran's active duty, service connection for hypertension cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's hypertension was either caused by or aggravated by his service-connected PTSD or the medications used to treat his PTSD.  In this regard, the November 2014 VA examiner found no evidence that the Veteran's PTSD or treatment for his PTSD had worsened his hypertension.  The examiner therefore opined that hypertension was less likely related to or aggravated by the Veteran's PTSD or treatment for PTSD (including medications prescribed for PTSD).  The examiner instead found that the Veteran's hypertension was essential hypertension, with an idiopathic etiology.

The Board finds the November 2014 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.

Considering the above, the Board finds that the November 2014 opinion adequately explains why the Veteran's current hypertension is not related to his active duty service or caused by his service-connected PTSD.  The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension.  The etiology of the Veteran's hypertension is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's hypertension was caused by service or secondary to his service-connected PTSD requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's hypertension, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current hypertension is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected PTSD.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for hypertension, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  



Headaches

The Veteran is seeking service connection for headaches.  The Veteran has essentially claimed that his headaches are either related to service, secondary to his hypertension, or due to an undiagnosed Gulf War illness.   

At a May 1988 service entrance examination, the Veteran was evaluated as normal.  In his May 1988 report of medical history, he denied frequent headaches.  At his May and July 1991 service separation examinations, the Veteran was evaluated as normal.  In his May and July 1991 reports of medical history, he denied frequent headaches.  There were no complaints of or treatment for headaches during service.

The filed his claim for headaches in his December 1995 claim.  In an April 1996 VA examination, the Veteran gave a history of frequent headaches.

The Veteran submitted numerous buddy statements from friends and family; these buddy statements all corroborated the Veteran's claim that he did not have headaches prior to entering service, but began experiencing constant headaches after service.

In a regional office hearing in July 2000, the Veteran testified that his migraine headaches began in 1992, shortly after he left service.  He explained that he did not know what was happening because he "started drinking and drugging a lot."  He indicated that he did not seek treatment for his headaches until 1995.

In a November 2000 VA examination, the Veteran reported migraine headaches which occurred three to four times per month.  He noted that he had experienced these headaches since 1992.  The diagnosis was migraine headaches.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for headaches is not warranted.

As an initial matter, as the Veteran has been given a medical diagnosis of migraine headaches, service connection cannot be granted for the Veteran's complaints of headaches as due to an undiagnosed illness.  As such, service connection for headaches cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Regarding an award of service connection for headaches on a direct basis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current migraine headaches disability was incurred in or otherwise related to his military service.  As reviewed above, the service treatment records are negative for complaints of or a diagnosis of migraine headaches.  In his May and July 1991 separation reports of medical history, the Veteran denied frequent headaches.  Moreover, in the Veteran's RO hearing testimony and in his November 2000 VA examination, the Veteran admitted that his headaches began after service, in 1992.  The various buddy statements submitted by family and friends indicate that the Veteran did not have headaches prior to service, and began experiencing constant headaches after service.  However, these statements merely show that the Veteran began experiencing headaches sometime after service, and do not relate the Veteran's headaches to any specific incident or event in service.  Moreover, these statements do not show that the Veteran actually experienced headaches in service.

The Board finds that there is no probative evidence in the record suggesting that the Veteran's headaches disability is related to service.  None of the medical providers who have treated the Veteran for headaches have given any indication of a relationship between his headaches and his active duty service.  As the preponderance of the evidence does not show that a migraine headaches disability was incurred in service, a medical nexus between the presently diagnosed migraine headaches and the Veteran's service, or a continuity of headache symptomatology dating from the Veteran's active duty, service connection for migraine headaches cannot be granted on a direct basis.

With respect to service connection on a secondary basis, the Board notes that the Veteran claimed that his headaches disability may be secondary to his hypertension.  However, as discussed above, service connection for hypertension has not been granted.  As the Veteran is not in receipt of service connection for hypertension, service connection for headaches may not be granted as secondary to hypertension because hypertension is not a service-connected disability.  Where the claimed primary disability is not service-connected, secondary service connection cannot be granted.  38 C.F.R. § 3.310 (2015).

In summary, the weight of the evidence does not support a finding that the Veteran's current migraine headaches disability is etiologically related to a disease, injury, or event in service.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for headaches, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.


REMAND

In a February 2015 rating decision, the RO denied entitlement to service connection for COPD and diabetes mellitus, type II.  In March 2015, the Veteran filed a notice of disagreement with the February 2015 rating decision.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Id.


Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be issued for the claims of entitlement to service connection for COPD; and entitlement to service connection for diabetes 
      mellitus, type II.  The Veteran is advised that the Board 
      will only exercise appellate jurisdiction over his claims
      if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


